Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	MCC Nederland B.V. (WO 00/00415) shows a curved magnetic guide for guiding a chain of a conveyor chain along a curvilinear transport direction.  The guide includes a pair of first guide profiles that are spaced apart and that extend in a continuous manner along a respective development direction along the forward run on the chain and a support structure for supporting the guide profiles.  The guide profiles are coupled with constraining projections on an upper surface bodies arranged in succession one after the other and spaced apart from one another along the curvilinear transport direction.  The bodies support magnetic As described above the curved magnetic guide has generally all the structure required by the independent claim.  Additionally, the guide is used to guide a chain of a conveyor chain that is at least partially made of a magnetizable material and that includes a plurality of links that are hinged together by pins and that are equipped with a plate-shaped portion defining a transport surface as required by the preamble of the independent claim which is deemed to breathe life into the claim.  However, the bodies arranged in succession one after another are generally U-shaped to support a magnetic strip in a fashion that doesn’t require the magnets to be a magnet to be in each body rather than being boxed shaped bodies that each house at least one magnetic body therein as required by the independent claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912.  The examiner can normally be reached on Monday-Friday flex schedule.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A DEUBLE/Primary Examiner, Art Unit 3651